 III the Matter of BAR-TACK MANUFACTURING Co., LTD., EMPLOYERandAMALGAMATED CLOTHINGWORKERS OF AMERICA, C. I. 0.,PETITIONERIn the Matter of BAR-TACK MANUFACTURING CO., LTD., EMPLOYERandUNITED GARMENT WORKERS OF AMERICA, A. F. L., PETITIONERCasesNos. 17-RC-6 and 17-RC-12,respectively.Decided April 20,1948Mr. Lloyd E. Peterson,of Nebraska City, Nebr., for the Employer.Mr. J. H. Stocker,of Omaha, Nebr., for the CIO.Mrs. Madge King,of Galesburg, Ill., for the AFL.DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed, hearing in these proceedings washeld at Nebraska City, Nebraska, on January 16, 1948, before WilliamJ. Scott, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Afterthe hearing, the AFL filed a petition to reopen the record for thepurpose of adducing evidence to the effect that the Employer's Otoeplant has resumed operations.The CIO opposes the AFL's petitionto reopen the record.We note, however, that in opposing the petitionthe CIO concedes, in effect, that the Otoe plant has reopened but assertsthat it has not, at present, attained full production.Accordingly,because the fact which the AFL seeks to establish through its petition toreopen the record has been admitted by the CIO, the petition is herebydenied.'Upon the entire record in the case, the National Labor RelationsBoard 2 makes the following :1 Since we have deniedthe AFL's petition to reopen the record,we find it unnecessary toconsider certain objectionsraised by the CIO, with regard to such petition.2 Pursuant to the provisions of Section3 (b) of the NationalLabor RelationsAct, theBoard has delegated its powers in connectionwith thiscaseto a three-man panel consistingof Chairman Herzog and Board Members Houston and Reynolds77 N L. R. B., No. 23.203 204DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERBar-Tack Manufacturing Co., Ltd., is a partnership engaged atplants located in Otoe and Auburn, Nebraska, in the manufacture ofshirts and trousers under contract with the Government and variousprivate concerns.During the 6-month period preceding January 16,1948, the Employer purchased for use at these plants, raw materialsvalued in excess of $150,000, approximately all of which was shippedto its, plants from outside the State of Nebraska.During the sameperiod, the Employer sold products valued in excess of $180,000, ofwhich approximately 70 percent was shipped to points outside theState of Nebraska.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAmalgamated Clothing Workers of America, herein called the CIO,is a labor organization affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.United Garment Workers of America, herein called the AFL, is alabor organization affiliated with the American Federation of Labor,claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the CIO or the AFL as theexclusive bargaining representative of any of the employees of theEmployer until either has been certified by the Board in an appro-priate unit.We find that a question 'affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act .3IV. THE APPROPRIATE UNITThe CIO seeks a unit composed of all production and maintenanceemployees at the Employer's Auburn, Nebraska, plant, excluding3At the hearing, the Employer contended that the Boardiswithout jurisdictionto deter-mine theissues raised inthese proceedings for the reason that, at the dateof the filing ofits petition, the CIO wasnot in compliancewith the filingrequirements of Section 9 (f),(g), and(h) of the ActBecause our official records indicatethat the CIOis now in fullcompliancewith the Section of the Acthereinabove mentioned,the Employer's contentionis hereby rejected BAR-TACK MANUFACTURING CO., LTD.205*office employees and supervisors .4The AFL and the Employer, onthe other hand, while agreeing with the composition of the unit, takethe position that the appropriate unit includes employees at both theEmployer's Auburn and Otoe, Nebraska, plants .5The Employer's operations are distributed between 2 plants, oneof which is located in Auburn and the other in Otoe s The Auburnplant, which is located about 35 miles from Otoe, Nebraska, employsabout 80 production and maintenance employees; the plant at Otoe,at the time it temporarily discontinued operations, employedapproximately 59 such employees.7The activities of the Employer at both plants are governed by oneover-all management and personnel policy,8 formulated by the Em-ployer at its main office in Nebraska City and effectuated by a generalpartner who directs the operations of both plants through close per-sonal contact.In line with its policy of centralized control, the Em-ployer has established a well integrated operational system. It ap-pears from the record that all material is cut at the Auburn plant andthen transported by an independent trucking concern to the Otoeplant where it is sewed.The record further reveals that wage ratesand pay dates are uniform for all employees; that the employees havethe same general working hours; that there is a single bank accountand accounting system for both plants; and that, while the Employerdoes not provide transportation for its employees directly from oneplant to the next, it does operate a bus between its main office and eachplant which its employees are at liberty to ride without cost.Further-more, the record shows that transfers of employees between the twoplants occur according to the needs of the Employer and the desires ofthe employees themselves. It further appears that there has been nohistory of collective bargaining among the employees at either of theEmployer's two plants.We believe therefore that, in view of the small size of the Employer'soperations, the centralized control of personnel and operations, the4The CIO assertsthatsince the Employer's Otoe plant was not in operation at the timeof the hearing,the only appropriate unit is one limited to employees at the Auburn plant.5 At the hearing the AFL amended its petition with respect to the description of theunit sought herein by substituting the words"all production and maintenance employees"for the words,"inspectors and sewing operators engaged in production "6The Employer's central office is located in Nebraska City which is about 20 miles equi-distant from the Otoe and Auburn plants.TOn August 31, 1947, the Employer closed its plant at Otoe and transferred about 25of the Otoe employees to its Auburn plant.The balance were laid off temporarily subjectto recall when the Otoe plant reopened.At the hearing,the Employer declared that itexpected to reopen the Otoe plant within 2 weeks with a staff of approximately 35employees and an anticipated complement of 60 employees.Since the hearing date, wehave been advised administratively that, on or about February 12, 1948,the Employerrecommenced operations at its Otoe plant.8The hiring of new employees at the Otoe and Auburn plants is done by the local plantsupervisors in accordance with recommendations from the central office. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDsimilarity of hours and wages, and the considerable degree to whichcontacts occur among employees in both plants, the employees at thetwo Nebraska plants involved herein have sufficient community ofinterest to be treated as a single unit for the purposes of collectivebargaining.9We find that all the production and maintenance employees at theEmployer's plants at Otoe and Auburn, Nebraska, but excluding officeemployees and supervisors, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTION 10As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Bar-Tack Manufacturing Co., Ltd.,Nebraska City, Nebraska,an election by secret ballot shall be conductedas early as possible,but not later than thirty(30) days from the dateof this Direction,under the direction and supervision of the RegionalDirector for the Seventeenth Region,and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in SectionIV, above, who were employedduring thepay-roll period immediatelypreceding the date of this Direction,including employees who did notwork duringsaidpay-roll period because they were ill or on vacationor temporarilylaid off,but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement,to determine whetherthey desire to be represented by Amalgamated Clothing Workers ofAmerica, C. I. 0., or by United Garment Workers of America, A. F. L.,for the purposes of collective bargaining,or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.'Matte), of Thomaston Cotton Mills,GriffinDivision,66 N. L. R. B. 731;Matter ofAmerican Yain and ProcessingCo, 59 N.L. R B. 1357;Matter of French Broad ElectmicMembership Corporation,75 N L R B. 8610Any participant in theelection herein may,upon its prompt request to,and approvalthereof by,the Regional Director,have its name removed from the ballot.